Citation Nr: 0534862	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  96-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from February 13, 
1979, to March 22, 1979. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1995, by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for schizophrenia. 

The veteran and his mother appeared and offered testimony at 
a hearing before a hearing officer at the RO in March 1996.  
A transcript of that hearing is of record. 

On March 17, 1999, the veteran and his mother appeared at a 
personal hearing before a former Member of the Board, sitting 
at New York, New York.  A transcript of that hearing is also 
of record.  The case was then remanded in June 1999.  That 
Board Member is no longer available, and in December 2002 the 
Board received the veteran's election to proceed without 
another hearing.

On December 17, 2002, the Board ordered further development 
in this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.

The case was again remanded in November 2003 and has been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The veteran's current schizophrenia cannot be 
disassociated from his inservice symptomatology.

2.  Personality disorders and substance abuse are not subject 
to service connection.

3.  Psychiatric disorders other than schizophrenia are not 
due to any injury or disease during service.  


CONCLUSIONS OF LAW

1.  Schizophrenia had its onset during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Personality disorders and polysubstance abuse were not 
incurred in military service.  38 U.S.C.A. §§ 105, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic acquired psychiatric disorder other than 
schizophrenia was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for a psychiatric disability.  Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Appellants Claims (Court) held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in May 
2004, September 2004, and March 2005.  The content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letters advised the 
appellant what information and evidence was needed to 
substantiate the claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claim and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in June 
2005 readjudicated the claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Additionally, two VA medical examinations have been 
conducted.  The Board notes that a personal hearing was held 
before a member of the Board who is no longer employed at the 
Board.  In November 2002, he was notified of this and offered 
a chance to have another hearing; however, he denied.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.



Factual Background

On the entrance examination in February 1979, there were no 
reported psychiatric findings.  Records show that beginning 
the same month the veteran was counseled on several occasions 
for disciplinary problems.  

A medical evaluation form dated March 1, 1979, shows that 
with regard to learning the veteran needed repeated 
instruction, was slow in learning and retaining, needed 
frequent supervision, and could not get anything done without 
help.

A psychiatric evaluation report dated March 13, 1979, notes 
that the veteran was considered a training failure due to 
lack of general ability, character and behavior disorders, 
and because of an inability to expend effort constructively.  
In reporting the clinical impression, it was noted that the 
veteran dropped out of high school in the eleventh grade.  He 
denied previous psychiatric history.  He was motivated for 
discharge because he felt that further training would impair 
his back.  The examiner commented that the veteran was 
manipulative and had difficulty in relating to authority.  
However, the examiner did not feel that a psychiatric 
diagnosis was warranted.  He was discharged from the 
military.  

An April 1980 private hospital report shows that the veteran 
was admitted with delusional complaints involving the 
"Mexican Mafia."  The diagnosis was paranoid schizophrenic 
reaction.  

Private medical records dated in May 1981 show that he was 
admitted to a hospital.  He was apprehended when observed 
throwing bricks at passing cars.  It was noted that he was 
discharged from a private hospital earlier that month.  He 
had had multiple admissions at Maricopa County Hospital.  The 
diagnosis was chronic undifferentiated schizophrenia in acute 
exacerbation.  

Since then the veteran has received treatment for variously 
diagnosed psychiatric disorders including psychoactive 
substance abuse, schizoaffective disorder, personality 
disorder with avoidant and dependent features, mixed organic 
brain syndrome-substance induced, multiple substance abuse, 
bipolar disorder, psychosis, not otherwise specified, and 
depression.

In a statement received in March 1995, the veteran reported 
his inservice history.  He noted that he was sexually 
harassed by a fellow recruits.  They also attempted to molest 
him.   

A VA examination was conducted in April 1995.  The veteran 
reported his medical and social histories.  The diagnosis was 
schizophrenic disorder, paranoid type and schizoid 
personality disorder.  The examiner noted that the veteran 
was unemployable due to his mental disorder that seems to 
have started within months of induction into military.  He 
indicated that the veteran continued to deteriorate with a 
full symptomatic break within one year of leaving the 
military.  

A personal hearing was held at the RO in March 1996.  The 
veteran reported his service, social, and medical histories.  
His mother noted that the veteran's personality changed 
significantly subsequent to service discharge.   

The veteran submitted a March 1999 statement from his 
treating private psychiatrist.  The physician stated:

According to both civilian and military 
records it appears that [the veteran's] 
psychiatric hospitalization and 
initiation on psychotropic medication 
began about a year following his military 
enlistment.  He feels that his experience 
in the Marines caused his current 
disability.  

A hearing was held before a former member of the Board in 
March 1999.  The veteran reported his medical and service 
histories.  He reported that he punched a recruit who 
attempted to molest him.  The recruit then threatened him 
stating that he would slit the veteran's throat while he 
slept.  For the remainder of service, he had problems with 
fellow recruits and his commanding officer.  After service he 
was at a Howard Johnson where they attempted to poison him.  
His mother again reported that there was a significant change 
in his personality subsequent to military discharge.  She 
described his change in behavior which included increased 
anger.

A VA examination was conducted in March 2005.  In providing 
an opinion regarding the etiology of the veteran's 
psychiatric disorder the psychologist commented that the 
statements offered at the VA examination in 1995, by the 
veteran regrading his basic training were highly questionable 
and given while he was actively psychotic.  He noted that the 
service medical records did not show any specific 
observations or diagnoses related to paranoid schizophrenia.  
However, his acute psychosis was apparently evident 
approximately a year subsequent to his discharge from 
service.  He noted that according to the veteran he developed 
delusions and ideas of reference after working six months as 
a telemarketer.  It was unclear due to the lack of records 
when his acute psychotic episode initially occurred.  The 
examiner stated:

The following opinion is offered.  The 
veteran reports a period post discharge 
of reasonably good occupational 
functioning without active psychiatric 
symptoms during which he worked as a 
telemarketer.  The onset of his active 
psychotic symptoms at least as likely as 
not occurred following this period and 
not during his military service.

The veteran's lack of motivation, 
disorganization, and depressed mood 
during basic training (noted in his 
service records) at least as likely as 
not represent prodromal symptoms of 
schizophrenia.  However, since the 
veteran reports being able to work and 
socialize normally for an undetermined 
period of time after his separation from 
the military, his military experience 
less likely than not exacerbated these 
prodromal symptoms into active psychosis.  
(This opinion is based on the assumption 
that the veteran did in fact develop full 
blown psychotic symptoms within six to 
twelve months of his discharge from the 
service, and also on his report of 
relatively good functioning following his 
discharge).   

The diagnosis was schizophrenia, paranoid type, chronic.

Criteria and analysis for service connection for a chronic 
acquired psychiatric disorder including schizophrenia

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Furthermore, where a veteran served for ninety (90) days or 
more during a period of war and develops a psychosis to a 
degree of 10 percent within one year from date of separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 and 
3.309.  

In this case, although there is a diagnosis of schizophrenia 
slightly more than a year after the veteran's service 
discharge, the veteran did not serve continuously for 90 
days.  Consequently, the laws and regulations concerning 
presumptive service incurrence of psychoses do not apply.  
Id.

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

There is well-documented history of problems during military 
service.  A VA examiner reviewed the entire evidentiary 
record and concluded that prodromal signs of schizophrenia 
were manifested during the veteran's military service.  
Prodromal is defined as premonitory; indicating the onset of 
a disease or morbid state.  See Dorland's Illustrated Medical 
Dictionary 1360 (27th ed. 1988).  This opinion supplements 
the record that has VA and private opinions regarding the 
onset and nature of the veteran's psychiatric illness within 
a year of service discharge.  The fact that the VA examiner 
in 2005 concluded that prodromal signs of schizophrenia were 
present in service is a sufficient basis for the Board to 
relate the inception of the disorder to military service, 
notwithstanding the later statement that his military service 
did not exacerbate those symptoms into an active psychosis.  
Given that the VA physician provided a well-reasoned basis to 
relate the initial manifestations of the basic form of 
psychotic illness to military service, the Board finds that 
the probative and competent medical evidence of record 
supports a grant of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303.

As noted from above, besides schizophrenia, the veteran has 
received various psychiatric diagnoses including psychoactive 
substance abuse, personality disorder with avoidant and 
dependent features, mixed organic brain syndrome-substance 
induced, multiple substance abuse, bipolar disorder, 
psychosis, not otherwise specified, and depression.  

In regards to the diagnosed polysubstance abuse and 
personality disorders, pursuant to 38 C.F.R. § 3.303(c) 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Furthermore, substance 
abuse is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 U.S.C.A. 
§§ 105(a), 1110, 1131.

Regarding the remaining psychiatric disorders, the Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that these psychiatric disorders are related to 
service or otherwise had their origin during the appellant's 
period of active military service.  

Secondly, there is a significant period of time subsequent to 
service discharge before diagnoses regarding these 
psychiatric disorders are reported.  This is significant in 
that there was an extended period of time between service 
discharge and the showing of the claimed disabilities.  Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a chronic acquired 
psychiatric disorder other than schizophrenia.


ORDER

Service connection for schizophrenia is granted.  

Service connection for psychiatric disorders other than 
schizophrenia is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


